Name: Commission Regulation (EEC) No 2922/85 of 18 October 1985 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 280/12 Official Journal of the European Communities 22. 10 . 85 COMMISSION REGULATION (EEC) No 2922/85 of 18 October 1985 on the supply of various lots of skimmed-milk powder as food aid lation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (*), as amended by Regulation (EEC) No 1886/83 (*) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('),. and in particular the first subparagraph of Article 3 ( 1 ), Having regard to Council Regulation (EEC) No 475/85 of 19 February laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regulation (EEC) No 1298/85 (4), and in particular Article 7 (5) thereof, Whereas, following the taking of a number of deci ­ sions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary orga ­ nizations 2 000 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regu HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall, in accordance with the provisions of Regulation (EEC) No 1354/83, supply skimmed-milk powder as food aid on the special terms set out in the Annex. This Regulation shall enter into force on the the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 October 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . O OJ No L 54, 23 . 2. 1985, p. 1 . (3) OJ No L 148 , 28 . 6. 1968 , p. 13 . (4) OJ No L 137, 27. 5. 1985, p. 5. O OJ No L 142, 1 . 6. 1983, p . 1 . (6) OJ No L 187, 12. 7. 1983, p . 29. 22. 10 . 85 Official Journal of the European Communities No L 280/13 ANNEX - Notice of invitation to tender (') Description of the lot A ¢ B 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 14 August 1985 2. Recipient LICROSS 3 . Country of destination Chad 4. Stage and place of delivery Free at destination N'Djamena 5. Representative of the recipient (2) (3) 5a. Addressee DÃ ©lÃ ©gation de la Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge  15, Avenue FÃ ©lix EbouÃ ©  BP 1137  N'Djamena 6. Total quantity 250 tonnes 250 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT ROUGE / POUR DISTRIBUTION GRATUITE / N'DJAMENA' 12. Shipment period Before 30 November 1985 Before 31 December 1985 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) No L 280/14 Official Journal of the European Communities 22. 10 . 85 Description of the lot C D E 1 . Programme : (a) legal basis (b) purpose 1985 Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient LICROSS 3 . Country of destination Bangladesh Sri Lanka Burma 4. Stage and place of delivery cif Chittagong cif Colombo cif Rangoon 5. Representative of the recipient (2) (3)l  6. Total quantity 50 tonnes 50 tonnes 50 tonnes 7. Origin of the skimmed-milk powderl Community market 8 . Intervention agency l Dutch 9. Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10. Packaging l 25 kilograms 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / CHITTAGONG' COLOMBO' RANGOON' 12. Shipment period \ Before 30 November 1985 13. Closing date for the submission of tenders I  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders  15. Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 22. 10 . 85 Official Journal of the European Communities No L 280/ 15 Description of the lot F 1 . Programme : 1985 (a) legal basis Council Regulation (EEC) No 457/85 (b) purpose Commission Decision of 6 May 1985 2. Recipient LICROSS 3 . Country of destination Bolivia 4. Stage and place of delivery Free at destination La Paz 5. Representative of the recipient (2) (3)  5a. Addressee Cruz Roja Boliviana, Avenida Simon Bolivar 1515, Casilla No 741 , La Paz 6 . Total quantity 50 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9. Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10. Packaging . 25 kilograms (*) 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACCION DE LA LEGA DE LAS SOCIEDADES DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCION GRATUITA / LA PAZ' 12. Shipment period Before 30 November 1985 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) No L 280/ 16 Official Journal of the European Communities 22. 10 . 85 Description of the lot G 1 . Programme : 1985 (a) legal basis Council Regulation (EEC) No 457/85 (b) purpose Commission Decision of 6 May 1985 2. Recipient LICROSS 3 . Country of destination Chile 4. Stage and place of delivery cif Valparaiso 5 . Representative of the recipient (2) (3)  6 . Total quantity 50 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging A red cross 1 0 x 10 cm and : 'ACCION DE LA LEGA DE LAS SOCIEDADES DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCION GRATUITA / VALPA ­ RAISO' 12 . Shipment period Before 30 November 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 22. 10 . 85 Official Journal of the European Communities No L 280/ 17 Description of the lot H I 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient LICROSS 3 . Country of destination Mauritius Guyana 4. Stage and place of delivery cif Port Louis cif Georgetown 5. Representative of the recipient (2) (3) 6 . Total quantity 50 tonnes 50 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9. Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / l PORT LOUIS' GEORGETOWN' 12. Shipment period Before 30 November 1985 13. Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) / No L 280/ 18 Official Journal of the European Communities 22. 10 . 85 Description of the lot K 1 . Programme : 1 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient LICROSS 3. Country of destination Haiti 4 . Stage and place of delivery cif Port au Prince 5 . Representative of the recipient (2) (3)  6. Total quantity . 100 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency United Kingdom 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red cross 10x10 cm and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE / PORT AU PRINCE' 12. Shipment period Before 30 November 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the United Kingdom intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 22. 10 . 85 No L 280/ 19Official Journal of the European Communities Description of the lot L 1 . Programme : (a) legal basis (b) purpose 1985 Council Regulation (EEC) No 457/85 Commission Decision of 14 August 1985 2. Recipient LICROSS 3. Country of destination Somalia 4. Stage and place of delivery cif Berbera 5. Representative of the recipient (2) (3)  6. Total quantity 200 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Irish 9. Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging A red crescent 10 cm high with the points towards the left and : 'ACTION OF THE LEAGUE OF THE RED CROSS AND THE RED CRESCENT SOCIETIES / FOR FREE DISTRIBUTION / BERBERA' 12. Shipment period Before 30 November 1985 13. Closing date for the submission of tenders   14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders  15. Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) No L 280/20 Official Journal of the European Communities 22. 10 . 85 Description of the lot M 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 14 August 1985 2. Recipient LICROSS 3 . Country of destination Sudan 4. Stage and place of delivery cif Port Sudan 5 . Representative of the recipient (2) (3)  6 . Total quantity 150 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Danish 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging A red cross 10 x 10 cm : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE / PORT SUDAN' 12 . Shipment period Before 30 November 1985 13 . Closing date for the submission of tenders . 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 22. 10. 85 Official Journal of the European Communities No L 280/21 Description of the lot N O P Q 1 . Programme : (a) legal basis (b) purpose 1985 Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient LICROSS 3 . Country of destination Mauritania l 4. Stage and place of delivery cif Nouakchott 5. Representative of the recipient (2) (3) 6 . Total quantity 175 tonnes I 175 tonnes 175 tonnes I 175 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency French 9. Specific characteristics 1 Annex I B to Regulation (EEC) No 1354/83 10. Packaging 25 kilograms l 11 . Supplementary markings on the packaging A red crescent 10 cm high with the points towards the left and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT ROUGE / POUR DISTRIBUTION GRATUITE / NOUAKCHOTT 12. Shipment period Before 30 November 1985 j Before 31 December 1985 13. Closing date for the submission of tenders l 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous / The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) i Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) The successful tenderer shall contact the beneficiary without delay to determine the necessary shipping documents . (4) Commission delegate to be contacted by the tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (*) Shipment to take place in containers of 20 feet. Conditions : fcl / lcl  Shippers-count-load and stowage (cls).